DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As directed by the amendment filed 22 September 2022, claim 1 has been amended, claim 2 has been cancelled. Claims 3-16 have previously been withdrawn. Claim 17 has previously been canceled. Thus, claims 1 and 18-21 are presently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cline (US 6210384) in view of Metz et al. (US 20030088219) and further in view of Ekfeldt et al. (US 20140316360 A1).
Regarding claim 1, Cline discloses an ostomy barrier appliance (convex insert system; Col. 2 lines 61-62; Fig. 1-8) for attaching an ostomy appliance (bag-side flange 86) to a peristomal skin surrounding a stoma (Col. 3 lines 22-24), the ostomy barrier appliance (convex insert system) comprising: 
a skin barrier (faceplate; Col. 3 lines 13-15; Fig. 5) comprising an adhesive (Col. 3 lines 14-15); 
an inlet opening (central opening 78; Fig. 5) defined in the skin barrier for receiving a stoma (Col. 3 lines 15-17; Fig. 5) and 
a convexity adjusting device (convex insert 30) arranged adjacent the skin barrier (Col. 3 lines 11-12; Fig. 1); wherein 
the convexity adjusting device (convex insert 30) is configured to adjust a convexity of the skin barrier (Abstract).
Cline fails to disclose that the convexity adjusting device includes a convex insert receiving structure attached to a pouch-side surface of the skin barrier and a convex insert, wherein the convex insert is configured to be received in the convex insert receiving structure and make contact with the skin barrier to provide the convexity of the skin barrier, wherein the convexity of the skin barrier are adjusted by selecting the convex insert having a desired depth from a plurality of convex inserts.
However, Metz teaches a snap-in insert for use with the faceplate of an ostomy appliance wherein the convexity adjusting device (adhesive convex faceplate 10 & insert 11) includes a convex insert receiving structure (cylindrical opening 13; [0019]; Fig. 2) attached to a pouch-side surface of the skin barrier (adhesive layer or pad 16; [0017]; Fig. 2) and a convex insert (insert 11), wherein the convex insert (insert 11) is configured to be received in the convex insert receiving structure and make contact with the skin barrier to provide the convexity of the skin barrier (“the insert may itself provide a convexly-curved support wall for substantially increasing the convexity of the faceplate to which the insert is attached”; [0003]; Fig. 2 & 3), wherein the convexity of the skin barrier is adjusted by selecting the convex insert having a desired depth ([0020]-[0023]) from a plurality of convex inserts (“other inserts having even larger pre-formed openings 40' and 40" may also be provided for selection by users … as shown in FIG. 8, a user may select an insert 11 having an opening 41 of oval shape, which may also be made available in larger sizes 41' and 41"”; [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device disclosed by Cline, such that the convexity adjusting device includes a convex insert receiving structure attached to a pouch-side surface of the skin barrier and a convex insert, wherein the convex insert is configured to be received in the convex insert receiving structure and make contact with the skin barrier to provide the convexity of the skin barrier, wherein the convexity of the skin barrier are adjusted by selecting the convex insert having a desired depth from a plurality of convex inserts, as taught and suggest by Metz’s teachings, in order to construct a convexity adjusting device to adjust the user’s stoma, “aiding in the discharge of effluent directly into a collection pouch and helping to prolong the effectiveness of the adhesive seal between a faceplate and peristomal skin surfaces” ([0001]).
Cline/Metz teaches a plurality of convex inserts including at least a first convex insert (as disclosed by Cline) and a second convex insert (as taught by Metz) but fails to disclose the convexity adjusting device is configured to adjust a softness of the skin barrier, wherein the convex insert is configured to provide the softness of the skin barrier, wherein the softness of the skin barrier is adjusted by selecting the convex insert having a desired softness, wherein the first convex insert is formed from a first material and the second convex insert is formed from a second material, wherein the first material has a different softness than the second material. However, Ekfeldt teaches a convex supporting device (Abstract) is configured to provide and adjust a softness of the skin barrier (“offer a comfortable level of bending resistance and security against peristomal collapse, while also maintaining the necessary peristomal pressure without the risk of pressure ulcers”; [0011]; “provides stiffening of the base plate in selected areas”; [0134]) and that the softness of the skin barrier is adjusted by selecting the convex insert having a desired softness (“To further control characteristics, e.g. resiliency of the convex supporting device, additional materials such as, but not limited to, EVA copolymers e.g. Escorene.RTM. grades from ExxonMobil Chemical may be added”; [0205]), wherein each convex insert formed from a material which may selectively have different softness (“material of the convex shell 500 affects the folding considerably when the two groove surfaces 508', 508'' come into contact enables the skilled person to modify the flexibility or bending resistance of the convex shell in order to suit specific needs by using different materials having different compressible characteristics”; [0179]). NOTE: different compressible characteristic of the materials is equivalent to different softness of the materials. The utilization of different materials having different compressible characteristics at least suggests different inserts of different material.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cline/Metz’s device such that the convexity adjusting device is configured to adjust a softness of the skin barrier, wherein the convex insert is configured to provide the softness of the skin barrier, wherein the softness of the skin barrier is adjusted by selecting the convex insert having a desired softness, wherein the first convex insert is formed from a first material and the second convex insert is formed from a second material, as taught by Ekfeldt, and further modify the material for each insert such that the first material has a different softness than the second material, for the purpose of providing customized supporting devices by selecting appropriate inserts with the desired characteristics in order to accommodate
the different and evolving conditions and topography of the skin, such healing scars and wounds ([0126]).
Cline does not explicitly disclose that a desired insert is selected from a plurality of convex inserts. However, Metz teaches an ostomy convexity adjustment device (see Abstract) wherein a desired insert is selected from a plurality of convex inserts (“An insert element 11 selected to meet a user's needs”; [0021] & “other inserts having even larger pre-formed openings 40' and 40" may also be provided for selection by users”; [0022]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Cline’s device such that a desired insert is selected from a plurality of convex inserts, as taught by Metz, for the purpose of providing fit and adjustability options to users ([0022]).

Regarding claim 18, in addition to the ostomy barrier appliance of claim 1 (see above), Cline discloses the ostomy barrier appliance (convex insert system) includes a flange (body-side flange 70; Fig. 5) with a body-side coupling ring (locking ring 90; Fig. 5), wherein 
the flange is attached to a portion of the convexity adjusting device (convex insert 30; Col. 3 lines 37-38; Fig. 4), wherein 
the body-side coupling ring is configured to mate with a pouch side coupling ring to attach an ostomy pouch to the ostomy barrier appliance (Col. 3 lines 42-46).
Regarding claim 20 and 21, Cline/Metz/Ekfeldt discloses the ostomy barrier appliance of claim 1 (see rejection for claim 1 above). Cline/Metz/Ekfeldt does not explicitly disclose that the ostomy barrier appliance is configured to provide a convexity depth of the skin barrier of about 0 mm to about 15 mm and a convexity angle of the skin barrier of about 0° to about 60°, wherein convexity angle = tan-1 (convexity depth /convexity width).
However, Cline discloses that the ostomy barrier appliance (convex insert system) “has a convex curvature which when properly positioned helps the patient's stoma to protrude” (Abstract) in order to desirably “provide a fluid tight and weight supporting seal” and to “cause a stoma that does not normally protrude to protrude into the ostomy appliance” (Col. 1 lines 33-36). The protrusion would cause a varying convexity depth and angle of the skin barrier. The optimum depth and angle of the skin barrier is dependent on the user. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the convexity curvature in order to provide a water tight and weight supporting seal and to help the stoma to protrude as desired by Cline. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cline/Metz/Ekfeldt as applied to claim 1 above, and further in view of Uillobi et al. (RU 2564083; based on the English machine translation retrieved by USPTO and provided as an attached PDF).
Regarding claim 19, Metz discloses the convexity adjusting device (adhesive convex faceplate 10) is configured to provide a generally flat (“planar”; [0014]) skin barrier (adhesive layer or pad 16; [0014]) and that the convexity adjusting device is configured to increase the convexity of the skin barrier and to set the convexity of the skin barrier at a desired convexity ([0003]).
Cline/Metz/Ekfeldt fails to disclose incremental adjustability of the peristomal convexity by the convexity adjusting device. However, Uillobi teaches incremental adjustability in a stoma adjusting device in order to provide the user with tactile and/or audible confirmation of the adjustment positions, thus eliminating the need to take off clothes to adjust the peristomal seal (page 4 par. 3-4). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Cline/Metz/Ekfeldt to incorporate the teachings of Uillobi in order to provide the user with tactile and/or audible confirmation of the adjustment positions and the convenience of not having to take off clothes for visual confirmation of stomal convexity adjustments. 

Response to Arguments
Applicant's arguments filed 27 May, 2022 have been fully considered but are not persuasive. See new ground of rejection with additional explanations and/or interpretations above regarding amended independent claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781